Title: Acct. of the Weather in July [1773]
From: Washington, George
To: 

 


July 1st. Clear & Warm—Wind howevr. fresh from the Eastward.
 


2. Very Warm. Clear & still in the forenoon—Wind pretty fresh from the Eastward afterwards.
 


3. Again very warm—being just such a day as yesterday.
 


4. Very warm in the forenoon some appearances of a Settled Rain in the Evening but none fell.
 


5. Very warm and calm in the forenoon. Wind pretty fresh from the Southward in the Aftern.
 


6. Clear & Warm in the forenoon. No Wind—fresh breeze in the Afternoon from the Southwd.
 


7. Again very warm in the forenn. Good Breeze in the Afternoon from the Southward.
 


8. Same kind of Weather and Wind as yesterday.
 


9. Very warm and like yesterday in all respects.
 


10. Again very warm & clear with the Wind Southerly & fresh in the Afternoon.
 


11. Same as yesterday with some appearances of Rain but none fell here.
 


12. Very Warm. Wind Southerly. In the Afternoon a Refreshing shower or two for a few Minutes.
 


13. Very warm with some appearances of Rain again but none fell here.
 


14. Very warm with great appearances of Rain in the forenoon. In the afternoon a little fell.
 


15. Wind in the Afternoon fresh from the So. West & great prospect of Rain but none fell here.
 



16. Wind fresh from the No. West & tolerably cool.
 


17. Grown more warm with but little Wind.
 


18. Turnd very hot again, Wind getting Southerly.
 


19. Very warm. In the Evening Rain but very little of it here.
 


20. Exceeding close and warm with Rain again in the Afternoon but little or none here.
 


21. Still warm, and again Showers but little or none here.
 


22. Cool Wind at Northwest all day. And quite clear.
 


23. Turning rather warmer but still Cool.
 


24th. Warm with but little wind, & that Northwest[er]ly.
 


25. Very warm with some appearances of Rain but none fell.
 


26. More appearances of Rain but none fell here. Weather Warm.
 


27. Still very warm with Clouds & thunder but no Rain here.
 


28. Appearances of Rain but none fell here. Weather Warm & Wind southerly.
 


29. Great appearances of Rain again but none fell here. Weather warm.
 


30. Morning very warm, close & still—but somewhat cooler afterwards. Wind freshing up.
 


31. Warm—close and still in the forenoon. More Wind and Cooler afterwards.
